Rule 23 order filed               2022 IL App (5th) 190266
May 24, 2022.
Motion to publish granted              NO. 5-19-0266
June 17, 2022.
                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

SHAWNEE COMMUNITY UNIT SCHOOL             )     Appeal from the Illinois
DISTRICT NO. 84 and JACKSON COUNTY        )     Property Tax Appeal Board.
BOARD OF REVIEW,                          )
                                          )
      Petitioners-Appellants,             )
                                          )
v.                                        )     Nos. 14-03445.001-I-3 through
                                          )          14-03445.009-I-3 and
ILLINOIS PROPERTY TAX APPEAL BOARD )                 15-00452.001-I-3 through
and GRAND TOWER ENERGY CENTER,            )          15-00452.010-I-3
LLC,                                      )
                                          )     Administrative Law Judge,
      Respondents-Appellees.              )     Edwin E. Boggess.
______________________________________________________________________________

       JUSTICE BARBERIS delivered the judgment of the court, with opinion.
       Justices Wharton and Vaughan concurred in the judgment and opinion.

                                        OPINION

¶1     Respondent, Grand Tower Energy Center, LLC (Grand Tower LLC), appealed the Jackson

County Board of Review’s (Board’s) 2014 and 2015 property tax assessments of Grand Tower

LLC’s power generation facility, the Grand Tower Power Plant (subject property), to the Illinois

Property Tax Appeal Board (PTAB) pursuant to section 16-160 of the Property Tax Code (Code)

(35 ILCS 200/16-160 (West 2018)). Shawnee Community Unit School District No. 84 (School

District) intervened in the PTAB proceedings and moved to dismiss the appeals. The PTAB denied

the School District’s motion to dismiss, and the matter proceeded to an evidentiary hearing.



                                               1
Following the hearing, the PTAB issued a decision reducing the 2014 and 2015 tax assessments

for the subject property from $31,538,245 to $3.3 million.

¶2      The School District filed this direct appeal pursuant to section 16-195 of the Code (id. § 16-

195). 1 The Board subsequently joined in the appeal. On appeal, the School District and Board

(petitioners) argue that the PTAB erred by denying the School District’s motion to dismiss and by

reducing the 2014 and 2015 property tax assessments for the subject property. For the following

reasons, we affirm.

¶3                                         I. Background

¶4      The subject property is a power generation facility that sits on 336.32 acres of land near

the western bank of the Mississippi River in Jackson County, Illinois. The subject property was

converted from a coal-fired power plant into a combined cycle gas turbine (CCGT) power plant in

the 1950s, with additional reconfigurations occurring in 2001. The subject property’s CCGT

system consists of, inter alia, the following: two combustion turbines (CTs) that convert natural

gas to electrical energy, two steam turbines (from the existing coal facility) that convert steam

from the boiler to electrical energy, and heat recovery steam generators (HRSGs) that convert the

heat expelled from the CTs into steam to power the steam turbines. The subject property also

includes    additional    mechanical     and    electrical   equipment,     transformers,     substations,

instrumentation and controls, buildings, platforms, structures, foundations, piping, and fire

protection. The subject property competes in the Midcontinent Independent System Operator

(MISO) Illinois market.




        1
        Section 16-195 of the Code provides that “in every case where a change in assessed valuation of
$300,000 or more was sought, that review shall be afforded directly in the Appellate Court for the district
in which the property involved in the Board’s decision is situated, and not in the circuit court.” 35 ILCS
200/16-195 (West 2018).
                                                    2
¶5      Prior to 2013, Ameren Corporation (Ameren), a public utility company, owned the subject

property. For tax year 2013, the Board’s final assessed value for all affected parcels of the subject

property was $33,445,837. 2 The final assessed value was based on a stipulation between Ameren

and the School District.

¶6      In January 2014, Rockland Capital (through its affiliated company, Main Line Generation,

LLC) purchased the subject property from Ameren, along with two other power plant properties

located in Elgin and Gibson City, Illinois, for a total of $168 million (portfolio sale). Thereafter,

the rights and obligations relating to the subject property transferred to Grand Tower LLC under

an assignment and assumption agreement.

¶7      For tax years 2014 and 2015, the Board’s final assessed value for all affected parcels of the

subject property was $31,538,245. 3 The final assessed value was based on a retrospective appraisal

submitted by the School District for tax year 2014, which estimated that the subject property’s fair

market value was $94,994,714 for tax year 2014 and $95,339,314 for tax year 2015.

¶8      Grand Tower LLC filed two separate petitions for appeal with the PTAB, challenging the

Board’s assessments for the 2014 tax year (docket Nos. 14-03445.001-I-3 through 14-03445.009-

I-3) and the 2015 tax year (docket Nos. 15-00452.001-I-3 through 15-00452.010-I-3). The PTAB

ultimately consolidated the appeals for purposes of a hearing and final decision.

¶9      Grand Tower LLC’s petitions listed a recent appraisal as the basis for the appeals. In

support, Grand Tower LLC submitted an appraisal report prepared by Kevin S. Reilly, a certified


        2
           The record reflects that the subject property is comprised of multiple parcels with differing
assessment values. In the interest of brevity, we reference only the total assessment value of the subject
property without listing the values for each separate parcel.
         3
           We note that various documents contained in the record on appeal, including PTAB’s final
decision, refer to differing assessment values of the subject property for the 2014 and 2015 tax years. In its
decision, PTAB initially notes that the parties stipulated the “final assessed value for both the 2014 and
2015 assessments of the subject property was $31,538,245 for all parcels affected herein” but later indicates
that the 2014 assessment totaled $31,538,475 and the 2015 assessment totaled $31,538,878.
                                                      3
appraiser at evcValuation. In his appraisal report, Reilly estimated that the total fair market value

of the subject property was $20 million. Reilly’s appraisal report provided a detailed review of the

methods Reilly employed in estimating the total fair market value of the subject property, with an

effective date of January 1, 2014. Grand Tower LLC, relying on the estimated values in Reilly’s

appraisal report, requested that the PTAB set the 2014 assessment at $3,731,333 based on a “land

assessment of $796,000 (1/3 of $2,388,000 FMV)” and a “building/equipment assessment of

$2,932,398 (50% of $17,612,000 FMV) at 331/3%.”

¶ 10   The School District filed a request to intervene in the appeals, which the PTAB granted.

The PTAB also granted the School District an extension to either submit evidence or request an

additional extension of time. Shortly thereafter, the Board submitted a response to Grand Tower

LLC’s appeals.

¶ 11   The School District, prior to submitting any evidence, filed a motion to dismiss Grand

Tower LLC’s appeals based on Grand Tower LLC’s failure to pay the 2014 property taxes for the

subject property. The School District alleged that Grand Tower LLC failed to pay the taxes by the

fall of 2015 “as required by 35 ILCS 200/23-5” and, instead, chose “to completely default on

payment” of the taxes, resulting in the Jackson County circuit court entering a delinquency

judgment and ordering a tax sale. The School District alleged that the Jackson County treasurer

sold the taxes associated with the subject property to “SI Resources, LLC and Gupta Vinod” in

accordance with the court’s order. The School District further alleged that, as of the filing date of

the motion, Grand Tower LLC failed to pay any taxes owed on the subject property. According to

the School District, Grand Tower LLC was required to pay the taxes under protest before filing a

statutory objection with either the PTAB or the court. Thus, the School District argued that the

PTAB should dismiss Grand Tower LLC’s appeals.


                                                 4
¶ 12   Grand Tower LLC filed a reply to the School District’s motion to dismiss, arguing that a

taxpayer must pay all outstanding taxes before filing a tax objection complaint in the circuit court

but not before filing an appeal with the PTAB. In addition, Grand Tower LLC argued that the

School District’s motion mischaracterized the court’s order and ruling. According to Grand Tower

LLC, the court did not set the value of the subject property but merely found that the taxes on the

subject property were delinquent and eligible for sale. Grand Tower LLC claimed the court

determined only that the county treasurer’s accounting of taxes was sufficient to grant a tax sale.

¶ 13   After considering the parties’ arguments, the PTAB issued a written decision denying the

School District’s motion to dismiss. The PTAB rejected the School District’s argument that the

payment of all outstanding property taxes was a prerequisite to filing an appeal with the PTAB,

finding that there was no provision requiring the payment of taxes in section 16-160 of the Code

(35 ILCS 200/16-160 (West 2016)). The PTAB also rejected the School District’s argument that

the circuit court had jurisdiction over the assessment, agreeing with Grand Tower LLC’s argument

that the court proceedings did not address the assessment value of the subject property.

¶ 14   The School District filed a motion to reconsider the denial of its motion to dismiss, citing

the Illinois Supreme Court’s decision in Madison Two Associates v. Pappas, 227 Ill. 2d 474 (2008),

in support of its argument that Grand Tower LLC was required to pay the taxes in order to pursue

an appeal with the PTAB. The PTAB subsequently issued a written decision reaffirming its

decision denying the School District’s motion to dismiss after addressing Madison Two Associates,

227 Ill. 2d 474.

¶ 15   The School District then submitted two appraisal reports prepared by George K. Lagassa,

a certified appraiser at Mainstream Associates, for tax years 2014 and 2015 as evidence of the

subject property’s fair market value. In his 2014 appraisal report, Lagassa estimated that the total


                                                 5
fair market value of the subject property was $220 million and concluded that the final value for

the taxable portion of the subject property was $101,112,000 for tax year 2014. In his 2015

appraisal report, Lagassa estimated that the total fair market value of the subject property was $200

million and concluded that the final value for the taxable portion of the subject property was

$91,963,000 for tax year 2015.

¶ 16   The School District also submitted a review report prepared by J. Fernando Sosa, an

accredited senior appraiser, and Andrew Lines, a member of the appraisal institute, as evidence

rebutting Reilly’s 2014 appraisal. In the review report, Sosa and Lines concluded that Reilly’s

appraisal conclusions were not representative of the fair cash value of the subject property as a

plant in operation and generating an income. The School District argued in its supporting brief that

the PTAB should reject Reilly’s estimated value and deny Grand Tower LLC’s request for an

assessment reduction.

¶ 17   In response, Grand Tower LLC submitted a review report prepared by Michael A. Green,

a certified appraiser, as evidence rebutting Lagassa’s appraisals. In his review report, Green

concluded that Lagassa’s appraisal conclusions were not representative of the fair market value of

the subject property.

¶ 18   After receiving the evidence submitted by both parties, the PTAB issued notice that the

matter was set for hearing before Administrative Law Judge (ALJ) Edwin Boggess on May 21,

2018. The parties then exchanged witness lists. Grand Tower LLC’s witness list indicated that

Grand Tower LLC intended to call, inter alia, the following witnesses at the hearing: Reilly, who

would testify regarding his appraisal of the subject property; Green, who would testify regarding

his review of Lagassa’s appraisal of the subject property; Jonathon Beach, a Rockland Capital

principal, who would testify regarding the acquisition of the subject property, the valuation of the


                                                 6
subject property, and other related issues; and Robert Rapenske, Rockland Capital’s vice president

of asset management, who would testify regarding environmental issues at the subject property

and other related issues. The School District’s amended witness list indicated that it intended to

call, inter alia, the following witnesses: Sosa, who would testify regarding his review of Reilly’s

appraisal of the subject property; Lagassa, who would testify regarding his appraisal of the subject

property; and David Wells, a former employee at the subject property, who would testify regarding

the operation and condition of the subject property before and after the acquisition. The School

District also listed Beach and Rapenske as potential witnesses, alleging that it was “requesting and

expecting them to testify concerning all aspects of the acquisition and the plant’s operations,

including its performance prior to and after the time that [Grand Tower LLC] purchased the

Subject Property.”

¶ 19   Shortly before the scheduled hearing, the ALJ held a status conference with the parties via

telephone. During the status conference, the parties agreed on the following stipulations: the

Board’s final assessed value for both the 2014 and 2015 tax years totaled $31,538,245, based on

an appraisal submitted by the School District; the Board’s final assessed value for the 2013 tax

year totaled $33,445,837, based on a stipulation between Ameren and the School District; the

parties’ retained appraisers, Reilly, Lagassa, Green, and Sosa, were experts in the valuation of the

subject property; 50% of the improvements at the subject property would be considered real

property for purposes of taxation under the Code and 50% would be considered personal property

not subject to taxation under the Code; and the total assessment value for the improvements would

be calculated by multiplying the total cash value of all improvements by 50% and then multiplying

that value by 33.33%. The parties also agreed to the subject property’s land assessed values for the

2014 and 2015 tax years.


                                                 7
¶ 20      A three-day hearing commenced on May 21, 2018. The evidence adduced at the hearing

was described in detail in the 83-page decision issued by the PTAB on June 18, 2019. In the interest

of brevity, we provide only a general summary of the evidence that pertains to the issues raised on

appeal.

¶ 21      The evidence generally established that power plant facilities ordinarily fall into one of

three categories: base-load plants, which have long start-up times and operate most, if not all, of

the time; intermediate, or mid-merit, plants, which have shorter start-up times and operate

approximately half of the time; and peaking, or “peaker,” plants, which have the shortest start-up

times and only operate when there is a high demand for power. The design of the plant at the

subject property was unique, in that it combined the older steam turbines from the existing coal

facility with newer combustion turbines from subsequent reconfigurations. Additionally, the

equipment at the subject property developed various issues over the years due to poor maintenance.

Due to the unique design and poor maintenance practices, the plant at the subject property

possessed characteristics of all three categories of power plants.

¶ 22      Beach, a principal at Rockland Capital, testified regarding Rockland Capital’s acquisition

of the subject property. Beach explained that Rockland Capital purchased a portfolio of three

power plants, including the subject property, from Ameren for $168 million in a competitive two-

step auction process, as is typical in the industry. According to Beach, Rockland Capital was

required to raise its initial bid by $25 million to win auction of the portfolio. Beach explained that

he, along with other members of the investment team, performed a discounted cash flow analysis

to value the three power plants and advise Rockland Capital on an appropriate bid.

¶ 23      When Beach was asked how the projected discount cash flow analysis compared with the

“actuals for 2014 and 2015,” the School District’s attorney objected on the grounds that such


                                                  8
testimony was irrelevant and contrary to the PTAB rule “prohibiting testimony about an appraisal”

not submitted as evidence. The ALJ overruled the objection, stating that the testimony was “on the

acquisition of the property and what they considered and what they used and how they came about

to determine the price, whether it be allocated or total price for the portfolio.” Beach then testified

that the subject property “did significantly worse in 2014 and 2015 than the projections” from the

discounted cash flow analysis.

¶ 24   Beach testified that Rockland Capital and Ameren gave the subject property an allocated

value in the portfolio sale. When Beach testified that Ameren had three appraisals done on the

subject property prior to the sale, the School District’s attorney, again, objected based on the PTAB

rule prohibiting testimony regarding appraisals not submitted into evidence. The ALJ, again,

overruled the objection, and Beach testified that the allocated value assigned to the subject property

totaled $47 million based on the highest estimated value of the three appraisals without formal

negotiation.

¶ 25   Beach testified that, following the change of ownership, the subject property underwent

necessary maintenance with a goal of reducing start-up times and selling more capacity. Beach

claimed that Rockland Capital attempted to operate the plant year-round, explaining that the plant

was only operated by Ameren during the summer months. Beach claimed that the subject property

was not profitable in 2014 or 2015, despite Rockland Capital’s efforts to improve operations.

¶ 26   Rapenske, Rockland Capital’s vice president of asset management, testified that Rockland

Capital purchased the portfolio of three power plants in a competitive auction process, as is typical

in the industry. Rapenske explained that the plant at the subject property operated as a peaking

plant in the MISO market. Rapenske noted, however, that the plant at the subject property had

longer start-up times than most peaking facilities due to its unique design. According to Rapenske,


                                                  9
the average start-up time for a peaking facility was 30 to 40 minutes, but the subject property had

start-up times of nearly eight hours. As a result, the subject property was at risk of missing

opportunities to provide power when needed in the market. Rapenske also testified in detail

regarding various maintenance and environmental issues at the subject property, which reduced

the plant’s productivity. Rapenske claimed that Rockland Capital attempted to correct various

maintenance issues at the plant, but improvements occurred slowly over time.

¶ 27   Wells, a former employee at the subject property, testified to the following details on behalf

of the School District. Wells worked at the subject property for 39 years prior to his retirement in

2016. Wells became very familiar with the subject property during his employment and believed

the plant was in good condition at the time of his retirement. He claimed start-up times at the plant

improved after Rockland Capital corrected various issues and improved maintenance practices.

Wells attributed failed start-ups at the subject property to Rockland Capital’s managerial decisions,

not equipment failure. Wells explained that Rockland Capital attempted to operate the subject

property as a peaking plant, which was hard on the equipment. Wells believed that the subject

property could operate as either a base-load plant or an intermediate plant. Wells did not believe

that Rockland Capital knew what they were doing and claimed that their actions could have

damaged the steam turbines. Wells acknowledged that MISO decided when the plant would run.

¶ 28   Appraisers Reilly and Lagassa also testified regarding their respective estimates as to the

value of the subject property. Reilly acknowledged the effective date of his report was January 1,

2014, but Reilly claimed his valuation opinion would not have significantly differed as of January

1, 2015, based on his experience, the MISO market, and the conditions of the subject property.

Lagassa prepared two separate reports for the 2014 and 2015 tax years, which indicated slight




                                                 10
differences in estimated values of the subject property. The reports prepared by both appraisers

were admitted into evidence at the hearing.

¶ 29   Reilly’s estimated value of the subject property was $20 million for the 2014 and 2015 tax

years. Lagassa’s estimated values of the subject property for the 2014 and 2015 tax years were

$220 million and $200 million, respectively. Reilly valued the subject property as a peaking plant,

and Lagassa valued the subject property as an intermediate plant. While Reilly and Lagassa relied

on different information, variables, and elements in their respective appraisals, both appraisers

used the three traditional approaches to value: the cost approach, the sales comparison approach,

and the income approach. Neither appraiser placed weight on the portfolio sale in determining the

value of the subject property.

¶ 30   Due to the unique design, Reilly concluded that the subject property resembled an

intermediate or base-load facility but had the operating characteristics of a less profitable peaking

facility. He concluded that the highest and best use of the subject property was its current use as a

gas-fired peaking plant selling power in the MISO market. Reilly noted, however, that the subject

property was a highly inefficient peaking plant due to its hybrid design. Consistent with his report,

Reilly testified that he valued the subject property at $14 million under the cost approach,

$35,210,000 under the sales comparison approach, and $20 million under the income approach.

Reilly placed primary emphasis on the income approach to value the subject property, claiming

that most participants rely on the income approach to value power plants.

¶ 31   Consistent with his 2014 report, Lagassa testified that he valued the subject property at

$185,600,000 under the cost approach, a range of value from $186,390,000 to $271,890,000 under

the sales comparison approach, and $231,220,000 under the income approach. Consistent with his

2015 report, Lagassa testified that he valued the subject property at $202,824,000 under the cost


                                                 11
approach and $198,821,000 under the income approach. Lagassa testified that he used different

comparable sales for the 2015 year but reached a similar range of values under the sales

comparison approach. Lagassa weighed each approach equally in placing a value on the subject

property.

¶ 32   Both Reilly and Lagassa provided extensive testimony regarding the information they

relied on in formulating their opinions. Both appraisers also provided extensive, detailed testimony

explaining how they calculated the values for the subject property under each approach. Both

appraisers were also subjected to extensive cross-examination, which highlighted various

differences, inconsistencies, and irregularities in their respective opinions to value. In addition,

Sosa and Green testified regarding various issues they discovered when reviewing the appraisal

reports prepared by Reilly and Green.

¶ 33   On June 18, 2019, the PTAB issued a lengthy written decision reducing the assessment

values of the subject property for the 2014 and 2015 tax years. In its decision, the PTAB found

that Grand Tower LLC proved, by a preponderance of the evidence, the subject property was

overvalued in each tax year. In so finding, the PTAB disregarded Lagassa’s appraisal and relied

on Reilly’s appraisal, finding that the fair market value of the subject property totaled $20 million

as of January 1, 2014, with no significant change in value as of January 1, 2015. The PTAB also

considered the portfolio sale but indicated that it placed little weight on the sale, given that neither

appraiser relied on the sale in determining the value of the subject property. The PTAB compared

the price at which Rockland Capital purchased the portfolio to the appraisers’ estimated values of

the subject property. The PTAB also found that the portfolio sale was an “arm’s length”

transaction. Based on its consideration of the evidence, the PTAB reduced the assessment value of

the subject property from $31,538,245 to $3,333,000 for the 2014 and 2015 tax years.


                                                  12
¶ 34   The School District filed a motion to reconsider, arguing that the PTAB erred by

(1) declining to dismiss the appeals based on Grand Tower LLC’s failure to pay the contested

taxes, (2) basing its decision on the portfolio sale where Grand Tower LLC listed “Recent

Appraisal” as the basis for the appeal in its petition, (3) permitting testimony regarding appraisals

not submitted into evidence prior to the hearing, and (4) valuing the subject property using a

discounted cash flow analysis that was based on Ameren’s prior business decisions rather than the

expected earnings. The PTAB subsequently denied the motion to reconsider.

¶ 35   The School District directly appealed the PTAB’s decision to this court, listing Grand

Tower LLC and the PTAB as respondents in the petition for review. Shortly thereafter, the Board

joined in the School District’s petition for review.

¶ 36                                      II. Analysis

¶ 37   On appeal, petitioners, the Board and School District, raise various arguments that

challenge the PTAB’s decision denying the School District’s motion to dismiss and the PTAB’s

final decision reducing the assessment value of the subject property for the 2014 and 2015 tax

years. Before we address petitioners’ arguments pertaining to the PTAB’s decisions, we find it

useful to set forth the legal framework guiding our analysis.

¶ 38   The Code regulates the assessment and collection of taxes. Millennium Park Joint Venture,

LLC v. Houlihan, 241 Ill. 2d 281, 295 (2010) (citing In re Application of the County Treasurer,

214 Ill. 2d 253, 262 (2005); 35 ILCS 200/1-1 et seq. (West 2008)). “Sections 16-95 and 16-120

together provide that the Board of Review may revise or correct an assessment as appears to be

just on complaint by a taxpayer that ‘any property is overassessed, underassessed, or exempt.’ ”

Id. at 296 (quoting 35 ILCS 200/16-95 (West 2008), and citing 35 ILCS 200/16-120 (West 2008)).

The Code provides a taxpayer with two options for challenging the Board’s decision pertaining to


                                                 13
the assessment of his or her property: (1) file an appeal with the PTAB (see 35 ILCS 200/16-160;

86 Ill. Adm. Code 1910.60(a)) or (2) pay the taxes due on the property under protest (see 35 ILCS

200/23-5) and file a tax objection complaint in the circuit court (see id. § 23-10). See Madison Two

Associates, 227 Ill. 2d at 477. These options are mutually exclusive when valuation is at issue. Id.

In other words, “[i]f a taxpayer seeks review before the [PTAB], he or she is precluded from filing

objections based upon valuation in the circuit court.” Id. “In the same way, if a taxpayer files

objections based upon valuation in the circuit court, the taxpayer cannot file a petition contesting

the assessment of the subject property with the [PTAB].” Id. at 477-78 (citing 35 ILCS 200/16-

160 (West 2002); 86 Ill. Adm. Code 1910.50(f), (g) (2007) (amended at 31 Ill. Reg. 16222 (eff.

Nov. 26, 2007))).

¶ 39   Where, as here, a taxpayer elects the first option and files an appeal with the PTAB, section

16-160 of the Code requires that the taxpayer to file a petition for review with the PTAB within

30 days’ written notice of the Board’s decision. 35 ILCS 200/16-160 (West 2018). Section 16-185

requires that the PTAB “make a decision in each appeal or case appealed to it” based upon “equity

and the weight of the evidence and not upon constructive fraud,” which “shall be binding upon

appellant and officials of government.” Id. § 16-185. Final decisions of the PTAB are subject to

the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2018)), and where, as here, a

change in assessed value of $300,000 or more is sought, review lies directly in the appellate court.

35 ILCS 200/16-195 (West 2018).

¶ 40   The scope of this court’s review “extend[s] to all questions of law and fact.” 735 ILCS 5/3-

110 (West 2018). This court reviews the PTAB’s conclusions of law de novo and the PTAB’s

resolution of mixed questions of law and fact for clear error. Cook County Board of Review v.

Property Tax Appeal Board, 403 Ill. App. 3d 139, 143 (2010). However, the PTAB’s “findings


                                                14
and conclusions on questions of fact” are deemed “prima facie true and correct” (735 ILCS 5/3-

110 (West 2018)) and “will be reversed only if they are against the manifest weight of the evidence,

meaning that an opposite conclusion is clearly evident from the record.” Central Nursing Realty,

LLC v. Illinois Property Tax Appeal Board, 2020 IL App (1st) 180994, ¶ 32. We now turn to

petitioners’ arguments on appeal.

¶ 41                             A. Denial of Motion to Dismiss

¶ 42   Petitioners first challenge the PTAB’s denial of the School District’s motion to dismiss

Grand Tower LLC’s appeals. Petitioners argue that the PTAB erred as a matter of law when it

declined to dismiss the appeals after Grand Tower LLC failed to pay the contested taxes and the

circuit court ordered a tax sale. Specifically, petitioners argue that the appeals should have been

dismissed, because (1) Grand Tower LLC failed to pay the contested taxes as required by the Code

and (2) the PTAB lost jurisdiction over the appeals when the court ordered the tax sale.

¶ 43   Petitioners’ arguments present issues of statutory construction and subject-matter

jurisdiction, which are both matters that this court reviews de novo. Millennium Park Joint

Venture, LLC, 241 Ill. 2d at 294 (citing In re Donald A.G., 221 Ill. 2d 234, 246 (2006); Blount v.

Stroud, 232 Ill. 2d 302, 308 (2009)). We note, however, that “[a]s an administrative agency, PTAB

has the authority to construe statutory provisions in making decisions and determinations.” Spiel

v. Property Tax Appeal Board, 309 Ill. App. 3d 373, 377 (1999) (citing Geneva Community Unit

School District No. 304 v. Property Tax Appeal Board, 296 Ill. App. 3d 630, 633 (1998)). “This

court gives substantial weight and deference to statutory interpretations made by an administrative

agency charged with the administration of a particular statute.” Id. (citing Oregon Community Unit

School District No. 220 v. Property Tax Appeal Board, 285 Ill. App. 3d 170, 175 (1996)). Thus,

“[w]hile we exercise an independent review of PTAB’s conclusions of law, we may look to


                                                15
PTAB’s interpretation of its own enabling statute as an informed source for ascertaining legislative

intent.” Id. (citing La Salle Partners, Inc. v. Property Tax Appeal Board, 269 Ill. App. 3d 621, 628

(1995)). With this in mind, we consider petitioners’ specific arguments.

¶ 44     1. Failure to Pay the Contested Taxes

¶ 45     Petitioners first argue that the PTAB erred as a matter of law when it found there was no

requirement that a taxpayer pay the contested taxes to pursue an appeal under section 16-160 of

the Code. We disagree.

¶ 46     As noted, the Code provides a taxpayer with two options for challenging the Board’s

decision pertaining to the assessment of his or her property: (1) file an appeal with the PTAB (see

35 ILCS 200/16-160; 86 Ill. Adm. Code 1910.60(a)) or (2) pay the taxes due on the property under

protest (see 35 ILCS 200/23-5) and file a tax objection complaint in the circuit court (see id. § 23-

10). See Madison Two Associates, 227 Ill. 2d at 477. The procedural requirements for these options

differ and are set forth in separate articles of the Code. See 35 ILCS 200/art. 16, art. 23 (West

2018).

¶ 47     We begin, as did the PTAB, by examining section 16-160, which sets forth the procedural

requirements for filing appeals with the PTAB. Pursuant to section 16-160, a taxpayer, or

interested taxing body, may appeal the Board’s decision to the PTAB for review within 30 days’

written notice of the decision. 35 ILCS 200/16-160 (West 2018). Section 16-160 also provides, in

pertinent part, as follows:

         “In any appeal where the [Board] has given written notice of the hearing to the taxpayer 30

         days before the hearing, failure to appear at the [Board’s] hearing shall be grounds for

         dismissal of the appeal unless a continuance is granted to the taxpayer. If an appeal is

         dismissed for failure to appear at a [Board’s] hearing, the Property Tax Appeal Board shall


                                                 16
       have no jurisdiction to hear any subsequent appeal on that taxpayer’s complaint. Such

       taxpayer or taxing body, hereinafter called the appellant, shall file a petition with the clerk

       of the [PTAB], setting forth the facts upon which he or she bases the objection, together

       with a statement of the contentions of law which he or she desires to raise, and the relief

       requested. If a petition is filed by a taxpayer, the taxpayer is precluded from filing

       objections based upon valuation, as may otherwise be permitted by Sections 21-175 and

       23-5. However, any taxpayer not satisfied with the decision of the board of review or board

       of appeals as such decision pertains to the assessment of his or her property need not appeal

       the decision to the [PTAB] before seeking relief in the courts.” Id.

Section 16-185 additionally provides that “[t]he extension of taxes on any assessment so appealed

shall not be delayed by any proceeding before the [PTAB], and, in case the assessment is altered

by the [PTAB], any taxes extended upon the unauthorized assessment or part thereof shall be

abated, or, if already paid, shall be refunded with interest as provided in Section 23-20.” Id. § 16-

185.

¶ 48   In view of these statutory provisions, we cannot say that the PTAB erred as a matter of law

in finding there was no requirement that a taxpayer pay the contested taxes to pursue an appeal

under section 16-160. Section 16-160 sets forth a 30-day filing deadline and clearly requires

dismissal of an appeal if a taxpayer fails to appear at a hearing but does not require dismissal of an

appeal for failure to pay the contested taxes. Moreover, our legislature included the phrase “if

already paid” in section 16-185 when addressing the procedure to be followed in cases where an

assessment is altered by the PTAB’s decision.

¶ 49   Petitioners appear to acknowledge that section 16-160 does not include a provision that

requires a taxpayer to pay the contested taxes and, thus, do not argue that the PTAB erred in its


                                                 17
interpretation of section 16-160. Petitioners, instead, argue that section 23-5 “requires any person

objecting to his or her taxes to pay all of the taxes due within 60 days of the due date.” Petitioners

claim that section 23-5 “applies equally to tax objectors at the Circuit Court and tax objectors at

the PTAB.” We disagree.

¶ 50   As respondents correctly note, petitioners’ argument is premised on a provision found in

article 23, which governs the “Procedures and Adjudication for Tax Objections” in the circuit

court. Id. art. 23. Section 23-5 provides, in pertinent part, as follows:

       “if any person desires to object to all or any part of a property tax for any year, for any

       reason other than that the property is exempt from taxation, he or she shall pay all of the

       tax due within 60 days from the first penalty date of the final installment of taxes for that

       year. Whenever taxes are paid in compliance with this Section and a tax objection

       complaint is filed in compliance with Section 23-10, 100% of the taxes shall be deemed

       paid under protest without the filing of a separate letter of protest with the county

       collector.” Id. § 23-5.

Section 23-10 provides that “the person paying the taxes due as provided in Section 23-5 may file

a tax objection complaint under Section 23-15 within 75 days after the first penalty date of the

final installment of taxes for the year in question.” Id. § 23-10. Section 23-20, the provision

referenced in section 16-185, provides, in pertinent part, as follows:

       “No protest shall prevent or be a cause of delay in the distribution of tax collections to the

       taxing districts of any taxes collected which were not paid under protest. If the final order

       of the Property Tax Appeal Board or of a court results in a refund to the taxpayer, refunds

       shall be made by the collector from funds remaining in the Protest Fund until such funds




                                                  18
       are exhausted and thereafter from the next funds collected after entry of the final order until

       full payment of the refund and interest thereon has been made.” Id. § 23-20.

¶ 51   A plain reading of the statutory provisions cited above demonstrates that section 23-5 does

not apply to appeals filed with the PTAB pursuant to section 16-160. See Dynak v. Board of

Education of Wood Dale School District 7, 2020 IL 125062, ¶ 16 (“The best indicator of the

legislative intent is the language in the statute, which must be given its plain and ordinary

meaning.” (citing Corbett v. County of Lake, 2017 IL 121536, ¶ 30)). Petitioners highlight the

legislature’s use of the phrases “any person” and “for any year, for any reason” in section 23-5;

however, “[s]tatutory terms cannot be considered in isolation but must be read in context to

determine their meaning.” Id. (citing Corbett, 2017 IL 121536, ¶¶ 27, 30). The final sentence of

section 23-5, which petitioners omitted in their brief to this court, provides that “[w]henever taxes

are paid in compliance with this Section and a tax objection complaint is filed in compliance with

Section 23-10, 100% of the taxes shall be deemed paid under protest ***.” (Emphasis added.) 35

ILCS 200/23-5. Additionally, section 16-160 precludes a taxpayer from filing an objection based

on valuation under section 23-5 if the taxpayer has filed an appeal with the PTAB. Id. § 16-160.

Thus, in our view, the plain statutory language indicates that the payment requirement set forth in

section 23-5 only applies to tax objections filed in the circuit court.

¶ 52   Moreover, the legislature included the payment under protest requirement in article 23,

which governs the “Procedures and Adjudication for Tax Objections” in the circuit court. 35 ILCS

200/art. 23. Section 16-160 prescribes a filing deadline and provides for dismissal of an appeal

based on a taxpayer’s failure to appear at a hearing before the Board but does not include a

provision that requires dismissal of an appeal based on a taxpayer’s failure to pay the contested

tax. Id. § 16-160. As a result, we presume that the legislature had no intention of requiring the


                                                  19
PTAB to dismiss an appeal based on a taxpayer’s failure to pay the contested taxes. See Chicago

Teachers Union, Local No. 1 v. Board of Education of the City of Chicago, 2012 IL 112566, ¶ 24

(“When the legislature includes particular language in one section of a statute but omits it in

another section of the same statute, courts presume that the legislature acted intentionally and

purposely in the inclusion or exclusion [citations], and that the legislature intended different

meanings and results [citations].”); see also People v. Goossens, 2015 IL 118347, ¶ 12 (“It is well

settled that when the legislature uses certain language in one instance of a statute and different

language in another part, we assume different meanings were intended.”).

¶ 53   The legislature also prescribed differing procedural requirements and filing deadlines for

PTAB appeals and tax objection complaints. Notably, a taxpayer must wait until “after the first

penalty date of the final installment of taxes for the year in question” before filing a tax objection

complaint in the circuit court, and then the taxpayer must pay “all of the tax due within 60 days

from the first penalty date of the final installment of taxes for that year.” (Internal quotation marks

omitted.) Millennium Park Joint Venture, LLC, 241 Ill. 2d at 308 (quoting 35 ILCS 200/23-5, 23-

10 (West 2008)). In contrast, a taxpayer may appeal the Board’s decision to the PTAB

immediately, likely before any taxes become due. See id.; 35 ILCS 200/16-160 (appeals from

decisions of the Board must be filed with the PTAB within 30 days’ notice). Accordingly, the

application of section 23-5 would not make sense in the context of an appeal filed pursuant to

section 16-160. See Dynak, 2020 IL 125062, ¶ 16 (“[I]n interpreting statutory language, we may

consider the consequences that would result from construing the statute one way or the other.”).

Thus, we find it clear that the legislature did not intend for section 23-5 to apply to appeals filed

pursuant to section 16-160. For these additional reasons, we conclude that section 23-5 does not

apply to appeals filed pursuant to section 16-160.


                                                  20
¶ 54     Petitioners assert that a footnote in our supreme court’s decision in Madison Two

Associates, 227 Ill. 2d 474, supports a contrary conclusion. In Madison Two Associates, our

supreme court addressed the procedural distinction between the two options in a footnote as

follows:

                “Unlike the tax objection alternative, paying the property tax is not a prerequisite

         for seeking relief from the [PTAB]. Pursuing the appeal through the [PTAB] does not,

         however, stay the obligation to pay the contested tax. If the tax falls due before the [PTAB]

         issues its decision, the tax must still be paid. If the [PTAB] subsequently lowers the

         assessment, any taxes paid on the portion of the assessment determined to have been

         unauthorized must be refunded with interest.” Id. at 477 n.2 (citing 35 ILCS 200/16-185

         (West 2002)).

¶ 55     In our view, the footnote supports our conclusion that section 23-5 does not apply to

appeals filed pursuant to section 16-160—specifically, where our supreme court clarified that,

“[u]nlike the tax objection alternative, paying the property tax is not a prerequisite for seeking

relief from the [PTAB]” (id. (citing 35 ILCS 200/16-185 (West 2002))). Despite this, petitioners

claim that our supreme court relied on section 23-5 where it noted that the tax must still be paid if

it falls due before the PTAB issues its decision. We note that our supreme court merely

summarized section 16-185, which provides that an appeal to the PTAB does not stay the

obligation to pay the contested taxes. See 35 ILCS 200/16-185 (West 2018). Accordingly, we do

not find the footnote in Madison Two Associates supports petitioners’ argument that section 23-5

“applies equally” to appeals filed with the PTAB and tax objection complaints filed in the circuit

court.




                                                  21
¶ 56   Petitioners also assert that this narrow interpretation of section 23-5 runs contrary to well-

established public policy in Illinois. Petitioners claim that it is a bedrock principle of Illinois law

“that a taxpayer seeking relief from its property tax assessment must first pay the taxes due, and

then seek relief in the form of a refund.” According to petitioners, this requirement ensures “that

taxpayers cannot withhold payment as a means of impeding the government’s functions[,]

including the education of children and the protection of citizens.” Petitioners claim that if a

taxpayer is permitted to pursue an appeal with the PTAB without paying the contested taxes, “large

taxpayers throughout Illinois will be encouraged to hold local taxing bodies hostage, exerting

undue influence to coerce settlements and reduced assessments.” While we sympathize with

petitioners, these arguments misconstrue the limited issue before this court—whether the PTAB

erred when it applied section 16-160 and found there was no requirement that a taxpayer pay the

contested taxes to pursue an appeal with the PTAB. Petitioners acknowledge that section 16-160

does not include such requirement. This court “cannot rewrite a statute under the guise of statutory

construction or depart from the plain language of a statute by reading into it exceptions, limitations,

or conditions not expressed by the legislature.” In re Michelle J., 209 Ill. 2d 428, 437 (2004) (citing

In re Mary Ann P., 202 Ill. 2d 393, 409 (2002)). These concerns, instead, fall squarely within the

purview of the legislature.

¶ 57   We also reiterate that an appeal to the PTAB does not stay the obligation to pay the

contested taxes. As our supreme court noted in Madison Two Associates, “[i]f the tax falls due

before the [PTAB] issues its decision, the tax must still be paid.” 227 Ill. 2d at 477 n.2 (citing 35

ILCS 200/16-185 (West 2002)). Respondents agree that filing an appeal with the PTAB does not

stay or alleviate a taxpayer’s obligation to pay the contested taxes. As respondents correctly note,

and as will be discussed in more detail below, Grand Tower LLC’s failure to pay the contested


                                                  22
taxes resulted in a delinquency judgment and tax sale. Accordingly, the contested taxes were paid

shortly after they became due, albeit by a third party. Thus, the legislature included a provision in

the Code that provides an alternative means to prevent a taxpayer from withholding the payment

of taxes to impede government function.

¶ 58    For the reasons stated, we hold that the PTAB correctly interpreted and applied section 16-

160 by finding that the payment of the contested taxes was not a prerequisite to filing an appeal

with the PTAB. Therefore, we conclude that the PTAB did not err as a matter of law when it

declined to dismiss the appeals based on Grand Tower LLC’s failure to pay the contested taxes.

¶ 59    2. Effect of Tax-Sale Proceedings

¶ 60    Petitioners next argue that the PTAB should have dismissed the appeals for lack of

jurisdiction, because the circuit court acquired jurisdiction over all matters relating to the contested

taxes after ordering the tax sale. We disagree.

¶ 61    Where, as here, a property’s taxes become delinquent, the Code provides that “the county

may apply for a judgment against and a sale of the property at a public auction (known as a tax

sale) to recover the delinquent taxes.” In re Application for a Tax Deed, 2018 IL App (5th) 170170,

¶ 9 (As-Is Properties) (citing 35 ILCS 200/21-110 (West 2016)); A.P. Properties, Inc. v.

Goshinsky, 186 Ill. 2d 524, 529 (1999); A.P. Properties, Inc. v. Rattner, 2011 IL App (2d) 110061,

¶ 13; In re Application of the County Treasurer & ex officio County Collector, 378 Ill. App. 3d

842, 846 (2007) (Hawkeye)). Section 21-175 of the Code (35 ILCS 200/21-175 (West 2018)), a

provision referenced in section 16-160, allows the circuit court to entertain defenses to the county

collector’s application for judgment and tax sale when the defense includes a writing specifying

the grounds for the objection. In addition, section 21-175 provides that a circuit court may only




                                                  23
entertain a defense to the entry of judgment when the contested taxes have been paid under protest

as required by section 23-5 with a tax objection complaint filed under section 23-10. See id.

¶ 62   “Any person owning or claiming a property upon which application for judgment is applied

for may pay the taxes and costs to the county collector at any time before the taxes are sold, thereby

avoiding the sale.” As-Is Properties, 2018 IL App (5th) 170170, ¶ 9 (citing 35 ILCS 200/21-165

(West 2016)). “If the property owner does not pay the taxes first, the county may sell the property

to the highest bidder, who then becomes liable to the county for the amount bid.” Rattner, 2011 IL

App (2d) 110061, ¶ 13; see also 35 ILCS 200/21-190, 21-205, 21-240, 21-260 (West 2016);

Goshinsky, 186 Ill. 2d at 529. The tax buyer receives a certificate of purchase after the circuit court

confirms the sale. 35 ILCS 200/21-240, 21-260(c) (West 2016); Goshinsky, 186 Ill. 2d at 529;

Rattner, 2011 IL App (2d) 110061, ¶ 13. However, “[t]he purchaser at the tax sale does not

immediately gain title to the property; rather, there is a grace period where the property owner has

the right to ‘redeem’ the property by paying to the county clerk the delinquent taxes, as well as

costs, fees, and interest.” Hawkeye, 378 Ill. App. 3d at 846; see also 35 ILCS 200/21-345(a) (West

2016) (“Property sold under this Code may be redeemed only by those persons having a right of

redemption ***.”); 35 ILCS 200/21-350 (West 2016) (“Property sold under this Code may be

redeemed at any time before the expiration of 2 years from the date of sale,” with certain

exceptions); 35 ILCS 200/21-370 (West 2016) (provisions pertaining to redemption of forfeited

property).

¶ 63   In the present case, Grand Tower LLC challenged the assessment values of the subject

property by appealing the Board’s decision to the PTAB pursuant to section 16-160 of the Code.

Petitioners do not argue, and there is nothing in the record to show, that Grand Tower LLC failed

to comply with the requirements of section 16-160 by filing its petition for review with the PTAB.


                                                  24
Accordingly, the PTAB acquired jurisdiction over the appeals after Grand Tower LLC filed its

petition for review. The taxes on the subject property were not due at the time Grand Tower LLC

filed the appeals with the PTAB, and Grand Tower LLC did not pay the contested taxes prior to

filing the appeals. When the taxes became due on the subject property during the pendency of the

appeals, Grand Tower LLC failed to pay the contested taxes and the taxes became delinquent.

¶ 64   While Grand Tower LLC’s appeals remained pending before the PTAB, the county

attempted to collect the delinquent taxes by applying for a judgment and tax sale as permitted by

section 21-110 of the Code (35 ILCS 200/21-110 (West 2018)). Grand Tower LLC did not raise a

defense to the county’s application by filing a writing that specified the grounds for the objection

as permitted by section 21-175, which would have also required Grand Tower LLC to pay the

contested taxes under protest under section 23-5 and to file a tax objection complaint under section

23-10. See id. § 21-175. Thereafter, the circuit court entered a delinquency judgment and ordered

a tax sale, finding the amount of taxes sufficient. In accordance with the court’s order, the county

treasurer subsequently sold the taxes associated with the subject property to SI Resources, LLC,

and Gupta Vinod.

¶ 65   Petitioners argue that the PTAB lost jurisdiction of Grand Tower LLC’s appeals after the

circuit court entered the delinquency judgment and ordered the tax sale. In support, petitioners rely

on Vulcan Materials Co. v. Bee Construction, 96 Ill. 2d 159 (1983). In Vulcan Materials Co., our

supreme court observed that “a tax-sale proceeding is in rem and the court acquires jurisdiction

over the land when the county collector makes his application for judgment and order for sale.”

Id. at 165. Our supreme court further observed that, “[o]nce acquired, the court retains its

jurisdiction to make all necessary findings and enter all necessary orders supplemental to the

original tax sale.” Id. We agree that, here, the circuit court acquired jurisdiction over the subject


                                                 25
property after the county filed an application for judgment and order for sale. We also agree that

the court retained jurisdiction to issue all necessary orders to effectuate the sale and to require

issuance of tax deeds. We disagree, however, that Vulcan Materials Co. supports petitioners’ claim

that the PTAB loses jurisdiction over a previously filed appeal when a county files an application

for judgment and order for sale because that case did not involve concurrent PTAB proceedings.

¶ 66   While not cited by the parties, we find section 16-185 instructive on this issue. As noted,

section 16-185 provides that “[t]he extension of taxes on any assessment so appealed shall not be

delayed by any proceeding before the [PTAB]” and that “any taxes extended upon the unauthorized

assessment or part thereof shall be abated, or, if already paid, shall be refunded with interest as

provided in Section 23-20.” 35 ILCS 200/16-185. Based on our reading of section 16-185, it

appears the legislature contemplated simultaneous proceedings before the PTAB and the circuit

court. Thus, we find that the PTAB did not lose jurisdiction over Grand Tower LLC’s appeals

when the county filed an application for judgment and order for sale.

¶ 67   Petitioners assert that the circuit court, in finding the taxes sufficient, “approved the

assessment that was supplemental to the original tax” and “the PTAB could not overrule” the court

by “finding that some other amount of taxes would have been sufficient.” However, there is

nothing in the record on appeal to support petitioners’ assertion that the court “approved the

assessment” by finding the taxes sufficient to order a tax sale. The record contains only the court’s

written order, which makes no reference to the assessment. The record does not contain a report

or transcript of the proceedings before the court. Thus, we find the record insufficient to support

petitioners’ assertion that the court “approved the assessment” when it entered the delinquency

judgment and ordered the tax sale.




                                                 26
¶ 68    We also note that the legislature, in its wisdom, included a provision in section 16-160 that

prevents the PTAB and circuit court from both deciding an issue relating to the correctness of an

assessment. Where, as here, a taxpayer challenges the Board’s decision pertaining to an assessment

by filing an appeal with the PTAB, section 16-160 expressly precludes the taxpayer from also

filing a valuation objection in the circuit court as permitted by sections 23-5 and 21-175. Grand

Tower LLC complied with section 16-160 and did not challenge the assessment by objecting to

the assessment value in the circuit court. As a result, that issue was not before the circuit court

during the tax-sale proceedings. Thus, the PTAB had jurisdiction to determine the correctness of

the assessment, not the circuit court.

¶ 69    Accordingly, we hold that the tax-sale proceedings in the circuit court did not deprive the

PTAB of subject-matter jurisdiction over Grand Tower LLC’s appeals challenging the assessment

values of the subject property. Therefore, we conclude that the PTAB did not err as a matter of

law when it declined to dismiss the appeals for lack of jurisdiction.

¶ 70                            B. Reduction of Assessment Value

¶ 71    Petitioners next challenge the PTAB’s final decision reducing the assessment value of the

subject property. Petitioners argue that this court should reverse the PTAB’s decision because the

PTAB erred as a matter of law when it (1) based its decision on the portfolio sale, (2) allowed

Grand Tower LLC to present testimony regarding appraisals that were not submitted into evidence

prior to the hearing, and (3) valued the subject property based on the business decisions of Ameren

rather than the subject property’s income-producing capabilities. We consider these arguments in

turn.




                                                 27
¶ 72   1. Portfolio Sale

¶ 73   Petitioners first argue that this court should reverse the PTAB’s decision because the PTAB

“went beyond its statutory authority and violated its own rules along with fundamental principles

of judicial fairness” by permitting testimony regarding the portfolio sale at the hearing and by

relying on the portfolio sale in its decision. We disagree.

¶ 74   As an initial matter, we find petitioners forfeited review of the argument that the PTAB

erred by permitting testimony regarding the portfolio sale at the hearing. “ ‘It is axiomatic that if

an argument or objection is not made in an administrative proceeding, it is [forfeited] and may not

be raised for the first time on administrative review.’ ” National City Bank of Michigan/Illinois v.

Property Tax Appeal Board, 331 Ill. App. 3d 1038, 1044 (2002) (quoting La Salle Partners, 269

Ill. App. 3d at 631). Here, as respondents correctly note, petitioners did not make a general

objection to testimony regarding the portfolio sale at the hearing. Petitioners, instead, specifically

objected to testimony regarding a discounted cash flow analysis and other appraisals that were

performed prior to the portfolio sale. Petitioners also failed to raise the issue in the motion to

reconsider the PTAB’s decision. Thus, petitioners’ argument in this regard is forfeited.

¶ 75   Forfeiture aside, we find no error in the PTAB’s decision to permit testimony regarding

the portfolio sale at the hearing. Petitioners assert that the School District was unfairly surprised

by the testimony at the hearing because Grand Tower LLC failed to list the portfolio sale as a basis

for the appeals in the petition, as required by section 16-160 of the Code and PTAB Rule

1910.30(h).

¶ 76   Petitioners cite a provision in section 16-160 of the Code, which requires a taxpayer to “file

a petition with the clerk of the [PTAB], setting forth the facts upon which he or she bases the

objection, together with a statement of the contentions of law which he or she desires to raise, and


                                                 28
the relief requested.” 35 ILCS 200/16-160 (West 2018). Petitioners also cite PTAB Rule

1910.30(h), which provides that “[e]very petition for appeal shall state the facts upon which the

contesting party bases an objection to the decision of the board of review, together with a statement

of the contentions of law the contesting party desires to raise.” 86 Ill. Adm. Code 1910.30(h)

(2018).

¶ 77      We note, however, that “technical errors in the proceedings before the administrative

agency are grounds for reversal only where the error materially affected the rights of the

complaining party and resulted in substantial injustice.” La Salle Partners, 269 Ill. App. 3d at 630

(citing 735 ILCS 5/3-111(b) (West Supp. 1993)). We also note that “[a]n administrative agency’s

decision regarding the conduct of its hearing and the admission of evidence is governed by an

abuse of discretion standard and is subject to reversal only if there is demonstrable prejudice to the

complaining party.” John J. Moroney & Co. v. Illinois Property Tax Appeal Board, 2013 IL App

(1st) 120493, ¶ 50 (citing Wilson v. Department of Professional Regulation, 344 Ill. App. 3d 897,

907 (2003); Matos v. Cook County Sheriff’s Merit Board, 401 Ill. App. 3d 536, 541 (2010)).

¶ 78      Here, Grand Tower LLC’s petition listed a recent appraisal as the basis for the appeal.

Grand Tower later submitted Reilly’s appraisal as evidence in support of its appeals. We

acknowledge that Grand Tower LLC did not list a recent sale as the basis for the appeal and, thus,

Grand Tower LLC did not provide details or documentation pertaining to the portfolio sale in

accordance with the directions set forth in the petition. Petitioners claim they were unfairly

surprised by the evidence pertaining to the portfolio sale at the hearing. However, we fail to see

how petitioners suffered any substantial injustice or demonstrable prejudice as a result of Grand

Tower LLC’s omission.




                                                 29
¶ 79    Contrary to petitioners’ assertion, the record demonstrates that petitioners were not unfairly

surprised by the testimony regarding the portfolio sale. As respondents correctly note, the School

District included a discussion of the portfolio sale in a brief filed with the PTAB well before the

hearing. Specifically, the School District noted in the brief that the appraisers did not give weight

to the portfolio sale, wherein Rockland Capital purchased the three power plants for $168 million.

The School District further noted that the portfolio sale was not a reliable comparable sale because

it was a complicated, rushed transaction with too many unknowns. Moreover, Grand Tower LLC

identified Beach as a potential witness prior to the hearing and indicated that he would “testify

regarding the acquisition of the subject property, the valuation of the subject property, and issues

related thereto.” The School District’s amended witness list indicated that Grand Tower LLC

identified Beach, among others, as a witness, and that the School District was “requesting and

expecting them to testify concerning all aspects of the acquisition” and regarding the subject

property’s performance following the acquisition. Thus, we fail to see how petitioners were

unfairly surprised by testimony pertaining to the portfolio sale at the hearing.

¶ 80    Moreover, contrary to petitioners’ assertion, the PTAB’s decision to reduce the assessment

value of the subject property was not based on its consideration of the portfolio sale. While the

PTAB compared the appraisal values to the portfolio sale in its decision, the PTAB clearly

indicated that it relied on Reilly’s appraisal in determining the value of the subject property and

that it placed little weight on the portfolio sale. In other words, the PTAB clearly indicated that it

based its decision on Reilly’s appraisal—the recent appraisal Grand Tower LLC submitted in

support of its petition. Thus, we conclude that Grand Tower LLC’s failure to list the portfolio sale

as a basis for the appeal in the petition did not result in reversible error.




                                                   30
¶ 81   Petitioners also argue that the PTAB erred as a matter of law when it determined the

portfolio sale was an arm’s-length transaction. “The Illinois Supreme Court has held that a

contemporaneous sale of the subject property between parties dealing at arm’s length is relevant

to the question of fair market value.” Bloomington Public Schools, District No. 87 v. Illinois

Property Tax Appeal Board, 379 Ill. App. 3d 387, 392 (2008) (citing People ex rel. Korzen v. Belt

Ry. Co. of Chicago, 37 Ill. 2d 158, 161 (1967)). “ ‘However, the sale price of property does not

necessarily establish its value without further information on the relationship of the buyer and

seller and other circumstances.’ ” Id. (quoting Residential Real Estate Co. v. Illinois Property Tax

Appeal Board, 188 Ill. App. 3d 232, 242 (1989)).

¶ 82   We initially note that a determination of whether a sale was “at arm’s length” presents a

question of fact, and a reviewing court considers the PTAB’s determination on the issue as

prima facie true and correct. Id. In other words, if the record contains evidence to support the

PTAB’s factual finding, the finding will not be disturbed on review. Id.

¶ 83   Here, Beach and Rapenske testified that Rockland Capital purchased the portfolio from

Ameren in a competitive auction process, as is typical in the industry. Beach also testified that

Rockland Capital was required to raise its bid to win auction of the portfolio. Both parties presented

testimony and evidence regarding the time frame and circumstances surrounding the portfolio sale.

Because conflicting evidence was presented on the issue, we cannot say the PTAB’s determination

that the portfolio sale was an arm’s-length transaction was against the manifest weight of the

evidence.

¶ 84   Even if we concluded that the PTAB’s determination was against the manifest weight of

the evidence, we would not reverse the PTAB’s decision. The PTAB acknowledged that the

appraisers gave little weight to the portfolio sales in valuing the subject property. As a result, the


                                                 31
PTAB placed little weight on the portfolio sale in reaching its decision. The PTAB, instead, relied

on Reilly’s appraisal and merely compared the portfolio sale to the appraisal values. For this

additional reason, we reject petitioners’ argument that the PTAB’s reliance on the portfolio sale

constitutes reversible error.

¶ 85   2. Appraisal Testimony

¶ 86   Petitioners next argue that this court should reverse the PTAB’s decision because the PTAB

improperly permitted appraisal testimony over the School District’s objection at the hearing.

Specifically, petitioners assert that the PTAB erred by allowing Beach’s testimony regarding the

discounted cash flow analysis performed by Rockland Capital prior to the portfolio sale, as well

as Beach’s testimony regarding the appraisals Ameren conducted prior to the sale. We disagree.

¶ 87   Petitioners assert that, by permitting Beach to testify regarding appraisals not submitted

into evidence prior to the hearing, the PTAB denied the School District a fair hearing and violated

PTAB Rules 1910.67(l), 1910.92(a), and 1910.50(c). PTAB Rule 1910.67(l) provides as follows:

       “Appraisal testimony offered to prove the valuation asserted by any party shall not be

       accepted at the hearing unless a documented appraisal has been timely submitted by that

       party pursuant to this Part. Appraisal testimony offered to prove the valuation asserted may

       only be given by a preparer of the documented appraisal whose signature appears on the

       document.” 86 Ill. Adm. Code 1910.67(l) (2018).

PTAB Rule 1910.92(a) provides that “[e]ach hearing shall be conducted in a manner best

calculated to conform to substantial justice.” 86 Ill. Adm. Code 1910.92(a) (2018). PTAB Rule

1910.50(c) requires that the PTAB’s decisions “be based on equity and the weight of the evidence.”

86 Ill. Adm. Code 1910.50(c) (2018).




                                                32
¶ 88   However, an administrative agency has broad discretion in the conduct of its hearings, and

an administrative agency abuses its discretion only when “no reasonable person would take the

position [it] adopted” or it has “act[ed] arbitrarily, fail[ed] to employ conscientious judgment, [or]

ignore[d] recognized principles of law.” John J. Moroney, 2013 IL App (1st) 120493, ¶ 50. The

“PTAB has authority to interpret and apply its own rules, and a reviewing court will not interfere

with an administrative agency’s application of its rule unless ‘the interpretation is plainly

erroneous or inconsistent with long-settled constructions.’ ” West Loop Associates, LLC v.

Property Tax Appeal Board, 2017 IL App (1st) 151998, ¶ 40 (quoting Lake County Board of

Review v. Property Tax Appeal Board, 140 Ill. App. 3d 1042, 1051 (1986)).

¶ 89   Here, the School District objected to Beach’s testimony regarding the appraisals on the

basis that the testimony was irrelevant and in violation of the PTAB rule regarding appraisal

testimony. In response, Grand Tower LLC asserted that it offered Beach’s testimony regarding the

appraisals to explain how the subject property received an allocated price of $47 million in the

portfolio sale, not to demonstrate the subject property’s fair market value. The ALJ agreed with

Grand Tower LLC and overruled the objection, stating that “[t]he testimony here is on the

acquisition of the property and what they considered and what they used and how they came about

to determine the price, whether it be allocated or total price for the portfolio.” Grand Tower LLC

sought to prove that the fair market value of the subject property was $20 million based on Reilly’s

appraisal, not $47 million based on the portfolio sale. Because the PTAB could have reasonably

concluded that Beach’s testimony was not offered to prove the valuation asserted, the PTAB did

not abuse its discretion in overruling the School District’s objection.

¶ 90   Again, even assuming the PTAB improperly permitted appraisal testimony at the hearing,

petitioners have not shown “demonstrable prejudice” (John J. Maroney, 2013 IL App (1st)


                                                 33
120493, ¶ 50), or that the ruling materially affected petitioners’ rights, causing substantial injustice

(735 ILCS 5/3-111(b) (West 2018)). As noted, the PTAB relied on Reilly’s appraisal in

determining the value of the subject property. The PTAB compared the price allocated to the

subject property in the portfolio sale to the appraisers’ estimated values, but it made no specific

reference to Beach’s testimony regarding the appraisals in its decision. The PTAB expressly stated

that it placed little weight on the portfolio sale in reaching its decision. Thus, in our view,

petitioners have not shown that the admission of Beach’s testimony regarding the appraisals, even

if improper, resulted in demonstrable prejudice so as to require reversal of the PTAB’s decision.

¶ 91   3. Valuation

¶ 92   Lastly, petitioners argue that the PTAB erred as a matter of law when it valued the subject

property based on the prior business decisions of Ameren rather than the subject property’s

income-producing capabilities. We disagree.

¶ 93   As an initial matter, we must address petitioners’ assertion that this argument presents a

question of law subject to de novo review. To properly address petitioners’ assertion, we will first

summarize Illinois law on the valuation of real property for taxation purposes. Our colleagues in

the Second District provided the following summary, which we find instructive:

               “Illinois law requires that all real property be valued at its fair cash value, estimated

       at the price it would bring at a fair voluntary sale where the owner is ready, willing, and

       able to sell but is not compelled to do so, and the buyer is likewise ready, willing, and able

       to buy but is not forced to do so. [Citation.] ‘Fair cash value’ is synonymous with fair

       market value, and an arm’s-length sales transaction is the best evidence thereof. [Citation.]

       There are three basic methods of evaluating real property: (1) the sales comparison

       approach; (2) the income approach; and (3) the reproduction cost approach. [Citation.] In


                                                  34
       the absence of market value established by a contemporaneous arm’s-length sale, the sales

       comparison approach is the preferred method and should be used when market data are

       available. [Citation.]” Kraft Foods, Inc. v. Illinois Property Tax Appeal Board, 2013 IL

       App (2d) 121031, ¶ 43.

¶ 94   “When faced with challenges to a PTAB decision reducing a taxpayer’s assessment, courts

have noted that ‘we are not charged with the responsibility of determining the market value of the

subject property. Rather, the central question before us is whether the PTAB’s decision to reduce

petitioner’s tax assessments *** was correct.’ ” Kankakee County Board of Review v. Property

Tax Appeal Board, 2012 IL App (3d) 110045, ¶ 12 (quoting Kankakee County Board of Review v.

Property Tax Appeal Board, 226 Ill. 2d 36, 50 (2007); Cook County Board of Review v. Property

Tax Appeal Board, 384 Ill. App. 3d 472, 479 (2008)). If any evidence supports PTAB’s findings,

its decision must be sustained on review. Du Page County Board of Review v. Property Tax Appeal

Board, 284 Ill. App. 3d 649, 655 (1996); see also Kankakee County Board of Review, 2012 IL App

(3d) 110045, ¶¶ 18-19.

¶ 95   Petitioners seek to avoid the deferential manifest-weight-of-the-evidence standard by

arguing that the PTAB erred as a matter of law when it valued the subject property based on

Ameren’s prior business decisions rather than the subject property’s income-producing

capabilities. As petitioners correctly note, the issue of whether the PTAB considered appraisals

that utilized the proper methodology for valuation presents a question law that is reviewed de novo.

See Cook County Board of Review v. Property Tax Appeal Board, 384 Ill. App. 3d 472, 479 (2008).

After careful review, we conclude that petitioners’ arguments do not raise the issue of whether the

PTAB considered an appraisal that utilized the proper methodology.




                                                35
¶ 96   “We have traditionally conducted de novo review on the question of whether an appraiser

properly ignored the preferred methodology—the sales comparison methodology—in a given

case, and we have rejected the refusal to use that methodology when market data was available to

make sales comparisons.” Gateway-Walden, LLC v. Pappas, 2018 IL App (1st) 162714, ¶ 62

(citing Kraft Foods, 2013 IL App (2d) 121031, ¶¶ 43-44). “We have upheld an appraiser’s refusal

to use the sales comparison approach only when sales data was unavailable due to the unique

nature of the property—a fairly rare occurrence.” Id. ¶ 63 (citing Kendall County Board of Review

v. Property Tax Appeal Board, 337 Ill. App. 3d 735, 741 (2003)).

¶ 97   Here, however, petitioners essentially argue that the PTAB erred by relying on Reilly’s

appraisal in determining the value of the subject property. Petitioners do not argue that Reilly

improperly ignored the cost and sales comparison approaches to value or that Reilly’s reliance on

the income approach was improper. Petitioners, instead, argue that the PTAB erred by relying on

Reilly’s appraisal because Reilly “incorrectly valued” the subject property based on operations

under Ameren’s prior ownership without considering the subject property’s income-producing

capabilities. Petitioners also argue that the PTAB, in accepting Reilly’s appraisal, valued the

subject property as “junk” based on the subject property’s “worst years” under Ameren’s

ownership while disregarding the subject property’s “best performing years and full income

potential.”

¶ 98   Petitioners’ arguments challenge the elements Reilly used in his income approach to value.

We note that petitioners were able to highlight various inconsistencies and irregularities in Reilly’s

appraisal on cross-examination and through the testimony of Sosa. In our view, any inconsistencies

or irregularities went to the weight of Reilly’s opinions, not the admissibility of his opinions. This

court is “not required to delve into the minutiae of expert testimony or make credibility


                                                 36
determinations appropriately left to the trier of fact.” Gateway-Walden, LLC, 2018 IL App (1st)

162714, ¶ 64. Thus, we review the PTAB’s decision under the manifest-weight-of-the-evidence

standard of review.

¶ 99    We note that petitioners do not make the alternative argument that the PTAB’s decision

was against the manifest weight of the evidence. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2017)

(“Points not argued are waived and shall not be raised in the reply brief, in oral argument, or on

petition for rehearing.”); see also Vancura v. Katris, 238 Ill. 2d 352, 369 (2010) (“Consistent with

the plain language of the rule, this court has repeatedly held that the failure to argue a point in the

appellant’s opening brief results in forfeiture of the issue.”). Thus, petitioners have forfeited review

of this issue.

¶ 100 Forfeiture aside, in applying this deferential standard, we cannot say that the PTAB’s

decision was against the manifest weight of the evidence. The PTAB, in its 83-page decision,

provided a detailed review of both Reilly and Lagassa’s appraisals, including the three methods of

valuation they considered in determining the value of the subject property. The PTAB carefully

considered the evidence presented at the hearing and found Reilly’s appraisal more persuasive than

Lagassa’s appraisal. The PTAB concluded that Reilly “was able to sufficiently defend his

methodologies through testimony” which “was supported by the testimony of other witnesses.” In

other words, the parties presented conflicting appraisals as evidence of the market value and the

PTAB found Reilly’s appraisal more credible and better supported by the evidence. See National

City Bank of Michigan/Illinois, 331 Ill. App. 3d at 1042 (“A reviewing court is not to reweigh the

evidence, reassess the credibility of the witnesses, or substitute its judgment for that of the agency.”

(citing Residential Real Estate Co., 188 Ill. App. 3d 232)). Regardless of whether this court may




                                                  37
have reached a different conclusion, we cannot say that the PTAB’s decision to credit Reilly’s

appraisal over Lagassa’s appraisal was against the manifest weight of the evidence.

¶ 101 Petitioners acknowledge that Ameren “engaged in substandard maintenance practices

which led to longer start times and maintenance related issues which prevented the plant from

operating at its full capabilities.” Petitioners also acknowledge that after Grand Tower LLC

acquired the subject property in January 2014, Grand Tower LLC “took steps to get [the subject

property] up and running at optimal capacity by curing the issues that were causing start-up and

performance issues.” The parties presented conflicting testimony regarding the condition of the

subject property in 2014 and 2015; however, it is clear from the record that the necessary repairs

were made over time.

¶ 102 In addition, the PTAB found that, due to the market the subject property presently competes

in, the subject property was limited to operating as a peaking plant in 2014 and 2015, which limited

the subject property’s ability to produce revenue. The PTAB acknowledged, however, that the

utility of the subject property may increase in future years. The PTAB concluded that Reilly’s

income approach to value incorporated the operational history of the subject property as a peaking

plant in the MISO market and, thus, Reilly better represented the value of the subject property

under the income approach. As a result, the PTAB relied on Reilly’s appraisal in finding that the

fair market value of the subject property was $20 million. Because there was evidence supporting

the PTAB’s finding that the subject property was overvalued in tax years 2014 and 2015, we cannot

say the PTAB’s decision was against the manifest weight of the evidence.

¶ 103                                  III. Conclusion

¶ 104 For the reasons stated, we affirm the PTAB’s decisions denying petitioners’ motion to

dismiss and reducing the assessment value of the subject property.


                                                38
¶ 105 Affirmed.




                  39
                                 No. 5-19-0266


Cite as:         Shawnee Community Unit School District No. 84, et al. v. Illinois
                 Property Tax Appeal Board, et al., 2022 IL App (5th) 190266


Decision Under   Appeal from the Illinois Property Tax Appeal Board, Nos. 14-03445.001-
Review:          I-3 through 14-03445.009-I-3 and 15-00452.001-I-3 through 15-
                 00452.010-I-3; the Hon. Edwin E. Boggess, Judge, presiding.


Attorneys        Scott L. Ginsburg, Jessica L. Knox, Katie Zumalt-Rogers, Robbins,
for              Schwartz, Nicholas, Lifton & Taylor, Ltd., 55 West Monroe Street, Suite
Appellants:      800, Chicago, IL 60603; Clyde L. Kuehn, Natalie T. Lorenz, Mathis,
                 Marifian & Richter, Ltd., 23 Public Square, Suite 300, Belleville, IL
                 62220, for appellants.


Attorneys        John T. Moran, The Moran Law Group, 566 West Lake Street, Suite 101,
for              Chicago, IL 60661; Patrick C. Doody, Law Offices of Patrick C. Doody,
Appellee:        70 West Madison, Suite 2060, Chicago, IL 60602, for appellee, Grand
                 Tower Energy Center, LLC




                                       40